 In theMatter of FIFTH AvE. SHOE CORPORATIONandBoor AND SHOEWORKERS' UNION,A. F. OF L.Case No. 1-R 3096.-Decided July 11, 1946Goulstonc6Storrs,byMr. Herbert B. Ehrmann,of Boston, Mass.,for the A. F. of L.Grant c Angoff,byMr. Sidney S. Grant,of Boston, Mass., for theC. 1. 0.Stoneman, Welch c6 Chandler,byMr. Lewis Chandler,of Boston,Mass., for the Company.Mr. Emil C. Farkas,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by Boot and Shoe Workers' Union, A. F.of L., herein called the A. F. of L., alleging that a question affectingcommerce had arisen concerning the representation of employees ofFifth Ave. Shoe Corporation,' of Lowell, Massachusetts, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before John W. Coddaire, Jr.,Trial Examiner.The hearing was held at Boston, Massachusetts, onJune 12, 1946.The Company, the A. F. of L., and the United ShoeWorkers of America, CIO, herein called the CIO, appeared and par-ticipated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFifth Ave. Shoe Corporation is a Massachusetts corporation withits plant and office located in Lowell, Massachusetts, whereit is engaged'The name of the Company appears as amended at the hearing.69 N. L. R. B., No. 46.400 FIFTH AVE.SHOE CORPORATION401in the manufacture of women's shoes. In its operations the Companyuses raw materials consisting principally of leather, rubber, cloth,heels, nails and thread.The Company, a subsidiary of A. S. Beck, Inc.,which has manufacturing plants and retail stores in Massachusettsand Pennsylvania, has been in operation since the latter part of Feb-ruary 1946.Sales for the present year, based upon the Company'soperations during the last 3 months, will total approximately $750,000.Of the raw materials used by the Company, approximately 25 percentis shipped from points outside of the Commonwealth of Massachusetts.Approximately all the manufactured products of the Company areshipped to points outside of the Commonwealth of Massachusetts; ofthese finished products only approximately 1 percent is returned forultimate sale in Massachusetts.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDBoot and Shoe Workers' Union is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees'of the Company.United Shoe Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn April 11, 1946, the A. F. of L., by letter, notified the Companythat it represented a majority of the Company's production employeesand requested recognition as their collective bargaining representative.On April 15, 1946, the Company replied, stating that the matter wasone which should be discussed with its attorney.Conferences werethereafter held between the A. F. of L. and the attorney for the Com-pany on one or two occasions in the latter part of April.On April 18, 1946, the CIO advised the Company, by letter, thatit represented a majority of the Company's workers and notified thecompany not to enter into a collective bargaining contract with anyother union.Subsequently, on May 13, 1946, employees of the Com-pany voted to strike until the Company recognized the CIO as theircollective bargaining representative.On the morning of May 14,1946, in accordance with the strike vote, the employees did not reportfor work.A conference was held at the Massachusetts State Board of Arbi-tration on May 14, 1946, at which time the Company refused to recog-nize the CIO while the workers were out on strike, and the CIO agreed701592-47-vol. 69--27 402DECISIONSOF NATIONALLABOR RELATIONS BOARDto call a meeting and order the workers back to their jobs. The A. F.of L. filed its petition with the Board on this same date.On May 15, 1946, at a meeting called by the CIO, it ordered theemployees back to their jobs, but they refused to return to work. Aconference between the Company and the CIO was held the same day,as a result of which they signed a stipulation providing for the Com-pany's recognition of the CIO as collective bargaining representativeof the production employees.Before the stipulation was executed,it is clear from the record, the Company had received actual noticeof the filing of the A. F. of L.'s petition. Since May 14, 1946, theCompany and the CIO have been negotiating for a full collective bar-gaining contract.Arguing that more than 10 days had elapsed between the A. F. of L.'sinitial claim to representation and the filing of the petition in thisproceeding, the CIO contends that the stipulation of May 15, 1940,constitutes a bar to a current determination of representatives underthe doctrine of theGeneral Electric X-Raycase.2But, unlike thefacts in theGeneral Electric X-Raycase, no collective bargainingagreement was executed in this interval.And our precedents are un-mistakably clear that a petition filed before the execution of a collectivebargaining contract prevents the agreement from operating as a bar.-'Moreover, we have consistently held that an agreement, such as thestipulation ofMay 15, 1946, which merely provides for exclusiverecognition and contains no substantive provisions governing termsand conditions of employment, is of insufficient stature to precludean immediate election 4Accordingly, we find that no bar exists toa current determination of representatives.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with an agreement of the parties, that allproduction employees of the Company, excluding stitching roommachinist, stitching room machinist's assistant, office and clerical em-ployees, shippers and receivers, janitor, maintenance men, foremen,assistant foremen, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.2Matter ofGeneral Electric X-Ray Corporation,67 N. L. R. B. 997.SeeMatter of Olan Industries,Inc.,67 N. L. It. B. 1043, a companion case toGeneralElectrio X-Raycase and issued the same day.4 SeeMatter of Standard Oil Company of Indiana,56 N. L.R. B. 1101;andMatter ofCorn Products Refining Company,52 N. L. It. B. 1324. FIFTH AVE. SHOE CORPORATIONV.THE DETERMINATION OF REPRESENTATIVES403We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED, that as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Fifth Ave. ShoeCorporation, Lowell, Massachusetts, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the First Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by Boot and ShoeWorkers' Union, A. F. of L., or by United Shoe Workers of America,CIO, for the purposes of collective bargaining, or by neither.